 

Exhibit 10.3

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is made as of the 5th day of June
2020, by and between, OncBioMune Pharmaceuticals, Inc., a Nevada corporation
(the “Company”), and Jonathan F. Head, Ph.D., a natural person residing in
Louisiana (the “Holder”).

 

WHEREAS, the Holder has previously acquired 667 shares of Series A Preferred
Stock of the Company and 3,856 shares of Series B Preferred Stock of the Company
(collectively, the “Securities”).

 

WHEREAS, the Company has authorized a new series of Convertible Preferred Stock
of the Company designated as Series D-2 Convertible Preferred Stock, $0.0001 par
value (the “Series D-2”), the terms of which are set forth in the Certificate of
Designations for such series of Series D-2 Preferred Stock (the “Certificate of
Designations”) in the form attached hereto as Exhibit A.

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Company and the Holder desire to enter into a transaction wherein the Company
shall issue the Holder 100 shares of Series D-2 Convertible Preferred Stock of
the Company, par value $0.0001 per share (the “Preferred Stock”) in exchange for
the Securities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Exchange. The closing of the Exchange (the “Closing”) will occur on or before
May 31, 2020 (or such later date as the parties hereto may agree) following the
satisfaction or waiver of the conditions set forth herein (such date, the
“Closing Date”). On the Closing Date, subject to the terms and conditions of
this Agreement, the Holder shall, and the Company shall, pursuant to Section
3(a)(9) of the Securities Act of 1933 (the “Securities Act”), exchange the
Securities for the Preferred Stock. At the Closing, the following transactions
shall occur (such transactions in this Section 1, the “Exchange”):

 

1.1. Delivery of Securities. On the Closing Date, the Company shall issue the
Preferred Stock to the Holder (or its designees); provided that the Holder has
complied with its obligations in this Section 1. Promptly after the Closing
Date, the Company shall deliver a certificate evidencing the Preferred Stock to
the Holder. On the Closing Date, the Holder shall be deemed for all corporate
purposes to have become the holder of record of the Preferred Stock and shall
have the right to convert the Preferred Stock, irrespective of the date the
Company delivers the certificate evidencing the Preferred Stock to the Holder.

 

1.2. No Rights Following Exchange. Upon receipt of the Preferred Stock in
accordance with Section 1.1, the Holder’s rights under the Securities shall be
extinguished. In consideration for the issuance of the Preferred Stock, the
Holder hereby irrevocably waives any obligations of the Company under the
Securities or any purchase agreement or any other document executed in
connection with the issuance of the Securities.

 

   

   

 

1.3. Further Assurances. The Company and the Holder shall execute and/or deliver
such other documents and agreements as are customary and reasonably necessary to
effectuate the Exchange.

 

1.4. Termination Before Closing. If the Closing has not occurred on or prior to
________ __, 2020, the Holder shall have the right, by delivery of written
notice to the Company to terminate this Agreement (such date, the “Termination
Date”).

 

1.5. Representations and Warranties True at Closing. It shall be a condition to
the obligation of the Holder on the one hand and Company on the other hand, to
consummate the Exchange contemplated hereunder that the other party’s
representations and warranties contained herein are true and correct on the
Closing Date with the same effect as though made on such date, unless waived in
writing by the party to whom such representations and warranties are made.

 

1.6. Deliveries. At or before the Closing, the Holder shall deliver or cause to
be delivered to K&L Gates, LLP, as counsel to the Company, (i) the Securities
held by such Holder free and clear of all liens, encumbrances, security
interests, options or other purchase rights, equities, charges, claims, pledges,
defects of title or other restrictions of any kind (other than federal and state
securities laws) (ii) the executed Agreement and (iii) other items required to
effectuate the Exchange.

 

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Holder that:

 

2.1. Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada. The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would have
a Material Adverse Effect (as defined below) on its business or properties. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on the business, properties, assets, liabilities, operations, results of
operations, condition (financial or otherwise) or prospects of the Company and
its Subsidiaries, if any, individually or taken as a whole, or on the
transactions contemplated hereby or on the Exchange (as defined below) or by the
agreements and instruments to be entered into (or entered into) in connection
herewith or therewith, or on the authority or ability of the Company to perform
its obligations under this Agreement or the Exchange.

 

2.2. Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the other Exchange and the performance of all
obligations of the Company hereunder and thereunder, and the authorization of
the Exchange, the issuance of the Preferred Stock have been taken on or prior to
the date hereof. The Certificate of Designations has been validly filed with the
Secretary of State of Nevada and, as of the date hereof and the Closing Date,
remains in full force and effect.

 

 2 

   

 

2.3. Valid Issuance of the Preferred Stock. The Series D-2 shares when issued
and delivered in accordance with the terms of this Agreement, for the
consideration expressed herein, and the Common Stock when issued in accordance
with the terms of the Certificate of Designations, for the consideration
expressed herein, will be duly and validly issued, fully paid and
non-assessable.

 

2.4. Validity; Enforcement; No Conflicts. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Company and shall
constitute the legal, valid and binding obligations of the Company enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of the Company or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party or by which it is bound, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities or “Blue Sky” laws) applicable to the
Company, except in the case of clause (ii) above, for such conflicts, defaults
or rights which would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

3. Representations and Warranties of the Holder. The Holder hereby represents,
warrants and covenants that:

 

3.1. Authorization. The Holder has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.

 

3.2. Exchange Only. The Holder is a current holder of Securities and has not
provided any consideration to the Company for the Preferred Stock received in
the Exchange other than the Securities. The Holder understands that: (i) the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and the Preferred Stock issued in the Exchange may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) pursuant to Rule 144, or (C) pursuant to another
exemption from registration under the Securities Act, including but not limited
to Section 3(a)(9) thereunder.

 

3.3. No Governmental Review. The Holder understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Preferred Stock or
the fairness or suitability of the investment in the Preferred Stock nor have
such authorities passed upon or endorsed the merits of the offering of the
Preferred Stock.

 

 3 

   

 

3.4. Validity; Enforcement; No Conflicts. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Holder and shall
constitute the legal, valid and binding obligations of the Holder enforceable
against the Holder in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

3.5. Ownership of Securities. The Holder owns and holds, beneficially and of
record, the entire right, title, and interest in and to the Securities free and
clear of all rights and liens (other than pledges or security interests (x)
arising by operation of applicable securities laws and (y) that the Holder may
have created in favor of a prime broker under and in accordance with its prime
brokerage agreement with such broker). The Holder has full power and authority
to transfer and dispose of the Securities to the Company free and clear of any
right or lien. Other than the transactions contemplated by this Agreement, there
is no outstanding, plan, pending proposal, or other right of any Person to
acquire all or any part of the Securities.

 

4. Additional Covenants.

 

4.1. Holding Period. For the purposes of Rule 144 of the Securities Act, the
Company acknowledges that (i) the holding period of the Securities may be tacked
onto the holding period of the Preferred Stock as long as no payment is made in
connection with any conversion, and (ii) the holding period of the Preferred
Stock may be tacked onto the holding period of the Common Stock, and the Company
agrees not to take a position contrary to this Section 4.1.

 

4.2. Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

 

4.3. Issuance of Unrestricted Common Stock. The Company agrees to take all
actions, including, without limitation, the issuance by its legal counsel, or
any legal counsel reasonably acceptable to the Company, of any legal opinions,
to issue unrestricted Common Stock in accordance with Rule 144 in the connection
of any sale of Common Stock issued upon conversion of Preferred by the Holder;
provided that the Holder provides customary representation letters and all other
such documentation as required by counsel to the Company to issue a legal
opinion.

 

5. Miscellaneous

 

5.1. Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and the respective successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party, other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

 4 

   

 

5.2. Governing Law; Exclusive Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in New York County, New York, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

5.3. Notices. All notices, offers, acceptance and any other acts under this
Agreement (except payment) shall be in writing, and shall be sufficiently given
if delivered to the addressees in person, by FedEx or similar overnight next
business day delivery, or by email followed by overnight next business day
delivery, to the address as provided for on the signature page to this
Agreement.

 

5.4. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Holder.

 

5.5. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

5.6. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

5.7. Survival. Section 4 and 5 of this Agreement shall survive the Closing and
delivery of the Preferred Stock.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

 5 

   

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

  OncBioMune Pharmaceuticals, INC.         By:

/s/ Andrew Kucharchuk                

  Name: Andrew Kucharchuk   Title: Chief Executive Officer       Address for
Notices:      

11441 Industriplex Blvd, Suite 190

Baton Rouge, LA 70809

Email: akucha1.obmp@gmail.com

 

   

   

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

  HOLDER:         JONATHAN F. HEAD, PH.D.         /s/ Jonathan Head        
Address for Notices:                               Email:             SSN#:    

 

   

 